PER CURIAM.
The following question was certified to this court by the Circuit Court for Pinellas County on September 15, 1976:
Whether a delay in sending the complaint to Division of Youth Services affects the operation of Rule 8.120, that the child must be tried within ninety (90) days of the date the complaint was filed with the intake counselor of the Division of Youth Services, to require a dismissal after 93 days from date child was taken into custody.
We decline to answer the question as certified because of the dearth of relevant procedural facts essential to a complete understanding of the question. Additionally, such relevant facts are best evaluated and decided by the trial court.
Therefore, we do not answer the certified question, but instead remand with directions that the trial court rule on the question as it may deem advisable and proper.
HOBSON, Acting C. J., and McNULTY and GRIMES, JJ., concur.